            Case 1:18-cr-00333-JGK Document 269 Filed 10/27/20 Page 1 of 1




WILLKIE FARR & GALLAGHERLLP                                                                                          787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




October 27, 2020

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Akshay Aiyer, 1:18-CR-00333 (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the above-captioned action. We respectfully request that the
Court permit Mr. Aiyer to file publicly a redacted version of his Reply Memorandum of Law in
Support of his Motion for Bail Pending Appeal (the “Reply Memorandum”) and an unredacted version
of the Reply Memorandum under seal.

Mr. Aiyer’s Reply Memorandum addresses the issue of potential juror misconduct. Consistent with
the Court’s prior handling of this issue, and to ensure juror privacy, Mr. Aiyer proposes to redact all
portions of the Reply Memorandum dealing with this issue.

We discussed Mr. Aiyer’s proposed redactions to the Reply Memorandum with the Government, and
they do not object his request.

Accordingly, we request that the Court enter an order permitting an unredacted version of Mr. Aiyer’s
Reply Memorandum to be filed under seal.

Respectfully submitted,

/s/ Martin Klotz
Martin Klotz

cc:    Kevin Hart, Esq.
       Eric Hoffmann, Esq.
       Department of Justice, Antitrust Division (by e-mail)


            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
